Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Almanzo R. Woodley appeals from the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action for noncompliance with a court order. A plaintiffs failure to comply with an order, of the court may warrant involuntary dismissal. Fed. R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.1989). We have *692reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. See Woodley v. Stolle, No. 1:14-cv-01722-CMH-JFA (E.D.Va. Mar. 31, 2015). We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.